         Case 3:20-cv-00086-BD Document 17 Filed 04/19/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ARETHA COOK                                                        PLAINTIFF

V.                            CASE NO. 3:20-CV-86-BD

SOCIAL SECURITY ADMINISTRATION                                   DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 19th day of April, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
